Exhibit 10

 

THIS AGREEMENT is amended and restated as of February 11, 2004

 

BETWEEN

 

(1)

GENERAL ELECTRIC COMPANY

a corporation incorporated in the State of New York of 3135 Easton Turnpike,
Fairfield, Connecticut, United States of America (the "Company"); and

 

(2)

SIR WILLIAM MARTIN CASTELL

whose address is Barton Hatch, Stoneswood Road, Limpsfield Chart, Surrey RH8 0QY
(the "Executive")

 

IT IS AGREED

as follows:

 

1.

DEFINITIONS

 

 

In this Agreement the following expressions shall have the following meanings:

 

"Board"

means the board of directors of the Company and includes, where applicable, a
duly constituted committee of the board of directors;

 

"Effective Date"

means the fifth day after the date on which the acquisition of Amersham plc by
the Company becomes effective or, if such acquisition is effected by public
offer, the fifth day after the date on which that offer becomes or is declared
unconditional in all respects;

 

"Employment"

means the Executive's employment in accordance with the terms and conditions of
this Agreement;

 

"Group Company"

means the Company, any holding company of the Company and any subsidiary of the
Company or of any such holding company (with holding company and subsidiary
having the meanings given to them by section 736 of the Companies Act 1985) and
so that, for the avoidance of doubt, on or after the Effective Date, includes
Amersham plc and any subsidiary of Amersham plc;

 

"Recognised Investment Exchange"

means an exchange which is the subject of a recognition order made, or treated
as having been made (under Regulation 9 of the Financial Services and Markets
Act 2000 (Recognition Requirements for Investment Exchanges and Clearing Houses)
Regulations 2001) by the Financial Services Authority under section 290 or 292
of the Financial Services and Markets Act 2000;

 

"Working Hours"

has the meaning given to it by clause 3.2

 

2.

TERM AND JOB DESCRIPTION

 

2.1

The Executive shall be employed by the Company as Chief Executive Officer, GE
Healthcare and during the Employment Period shall be an executive officer of the
Company and a Vice Chairman of the Board of Directors of the Company and a
director of Amersham plc.

 

2.2

The Employment shall begin on the Effective Date. The Executive's period of
continuous employment for statutory purposes began on 1 November 1989.

 

2.3

Subject to clause 16, the Employment will continue for a fixed period of 2 years
(the "Employment Period").

 

3.

DUTIES

 

3.1

During the Employment, the Executive will:

 

 

(a)  

diligently perform all such duties and exercise all such powers as are lawfully
and properly assigned to him from time to time by the Board, whether such duties
or powers relate to the Company or any other Group Company;

 

 

(b)

comply with all directions lawfully and properly given to him by the Board;

 

 

(c)

unless prevented by sickness, injury or other incapacity, or unless previously
agreed in writing by the Board, devote the whole of his time, attention and
abilities during his Working Hours to the business of the Company or any other
Group Company for which he is required to perform duties; and

 

 

(d)

promptly provide the Board with all such information as it may require in
connection with the business or affairs of the Company and of any other Group
Company for which he is required to perform duties.

 

3.2

The Executive shall conform to such hours of work as may from time to time
reasonably be required of him as to be consistent with his appointment ("Working
Hours").

 

3.3

The Executive agrees that Regulation 4(1) of the Working Time Regulations 1998
does not apply to him because the specific characteristics of the activity in
which he is engaged mean that the duration of his working time is not measured
or predetermined or can be determined by the Executive.

 

3.4

The Executive's normal place of work will be at the offices of the GE Healthcare
business in the United Kingdom.

 

3.5

The Executive agrees to travel (both within and outside the UK) as may be
required for the proper performance of his duties under the Employment.

 

3.6

Fulfilment of the duties referred to in clause 3.1 shall constitute
"satisfactory performance" for the purposes of clause 5.1.

 

4.

SALARY

 

4.1

The Executive's annual basic salary is £1,000,000 (less any deductions required
by law).

 

4.2

The Executive's salary will accrue on a daily basis, and will be payable in
equal monthly instalments on or about the 15th of each month.

 

4.3

The Executive's salary will be inclusive of all fees and other remuneration to
which he may be or become entitled as an officer or director of the Company or
of any other Group Company during the Employment Period.

 

4.4

The Executive shall be entitled to receive financial advice and consultation
services consistent with those from time to time made available to other
executives of his status within the Company. The Executive will be entitled to
participation in the Company's $1 million charitable gift programme applying in
relation to members of the Board on their retirement from the Board.

 

5.

INCENTIVES

 

5.1

The Executive shall be entitled to receive a bonus in respect of each calendar
year or part of a calendar year during which he is employed by the Company
during the Employment Period. Such bonus shall be paid at a minimum rate of
£1 million per annum, subject to continued employment and to satisfactory
performance during the relevant period. For the calendar year in which the
Effective Date occurs, this minimum rate shall extend to cover any part of the
calendar year during which the Executive was employed by Amersham plc and in
respect of which he does not receive any bonus payment from Amersham plc. Bonus
payments are non-pensionable and will be paid less any deductions required by
law.

 

5.2

The Executive shall be entitled, on or as soon as reasonably practicable after
the Effective Date, to be awarded 200,000 Performance Share Units ("PSUs") in
the Company. All restrictions on the PSUs will lapse at the end of the
Employment Period provided that:

 

 

(i)

the Executive continues to be employed throughout that period; and

 

 

(ii)

the Executive successfully achieves performance goals to be proposed by the
Chairman of the Board and agreed by the Executive, such agreement not to be
unreasonably withheld.

 

 

Each such PSU shall be convertible into one share of the Company's common stock.
The Executive will be entitled to a quarterly cash payment equivalent to the
dividends payable on the Company's common stock.

 

5.3

The Executive shall be entitled, on or as soon as reasonably practicable after
the Effective Date, to be awarded options to acquire 200,000 shares in the
common stock of the Company under and in accordance with the rules of the
Company's 1990 Long-Term Incentive Plan, as amended and restated as of 1 August
1997. The exercise price for such options will be the market price of the
Company's stock at close of business on the date of grant and the options shall
have a life of up to 10 years. All options will vest and become exercisable at
the end of the Employment Period provided that the Executive remains employed by
the Company throughout that period. In the event of death all options will vest
and become exercisable by the Executive's personal representatives for the
remainder of the life of the option.

 

5.4

The Executive shall be entitled, on or as soon as reasonably practicable after
the Effective Date, to be awarded a Long Term Performance Award with a
performance period from 1 January 2003 to 31 December 2005. Performance will be
measured over this period by reference to the average annual percentage growth
in the Company's revenue and earnings per share and the cumulative percentage
return on total capital and cash generated. Any payment under the award will be
pro-rated according to the proportion of the three-year performance period
during which the Executive will have been in the Company's employment.

 

 

Maximum payment under the award will be 250% of the Executive's Total
Compensation Rate ("TCR") at the time of the award. The TCR is base salary plus
guaranteed bonus. Any payment under the award will be pro-rated for actual time
employed by the Company during the 3 year performance period.

 

5.5

For the avoidance of doubt, it is confirmed that resignation of the Executive
during the Employment Period (other than in circumstances where the Executive is
entitled to terminate the contract by reason of repudiatory breach of contract
by the Company) or termination by the Company in accordance with clause 16.6
will lead to the loss of the benefits referred to in clauses 5.2 to 5.4 and to
loss of the salary and bonus payable under clauses 4 and 5.1 for the remainder
of the Employment Period.

 

6.

EXPENSES

 

6.1

The Company will reimburse (or procure the reimbursement of) all out-of-pocket
expenses properly and reasonably incurred by the Executive in the course of his
Employment subject to production of receipts or other appropriate evidence of
payment.

 

6.2

The Executive shall be entitled to business travel and hotel or other
accommodation for himself and his spouse (if serving a business purpose) in each
case on the basis applicable to executives of his status within the Company.

 

7.

COMPANY CAR

 

7.1

During the Employment, the Company will provide the Executive with a car of a
type and age appropriate to his status and responsibilities (with a monthly
lease value not exceeding £1,600 (plus VAT) or such higher amount as agreed from
time to time). The Company will bear the cost of taxing, insuring, repairing and
maintaining the car as well as the cost of petrol for business and private
mileage. The Executive will take good care of the vehicle and will ensure that
the provisions and conditions of the Company's car policy from time to time and
any policy of insurance relating to the car are complied with in all respects.

 

7.2

As an alternative to 7.1 the Company may elect to pay the Executive a car
allowance of £19,200 per annum (less any required deductions) or such higher
amount as may be agreed from time to time which will be paid in equal monthly
instalments with the Executive's salary. The car allowance will be
non-pensionable.

 

7.3

The Company also agrees to make available to the Executive use of a Company
chauffeur and pool car in the United Kingdom and in the United States for the
following purposes only:

 

 

(a)  

to transport the Executive between his places of residence and the offices of
the Company so that the Executive can continue to undertake his duties for the
Company during those journeys; and

 

 

(b)

to transport the Executive to and from engagements which the Executive attends
at the request of and on behalf of the Company in his capacity as CEO Healthcare
and as a Vice Chairman of the Company.

 

 

The Executive will not be entitled to the use of a chauffeur for any private
purposes. If the provision of a chauffeur for the purposes set out in (a) and/or
(b) above constitutes a taxable benefit, the Company agrees to pay to the
Executive a salary supplement of an amount equal to 66% of the annual taxable
value of that benefit. The salary supplement will be paid (less any required
deductions) with the Executive's salary in conjunction with the Executive's
annual taxation settlement and will be non-pensionable.

 

8.

PENSION

 

8.1

In respect of his service with the Company (and prior to the Effective Date with
Amersham plc), the Executive shall be entitled to receive (through appropriate
funding of the Amersham Supplementary Pension Scheme No.2 (the "Existing FURBS")
pension arrangements or otherwise), on retirement at the end of the Employment
Period, a pension (and other or alternative benefits) calculated on the same
basis as if his employment with Amersham plc had continued in accordance with
the Executive's pension arrangements at the date of this Agreement, as they are
described in the documents referred to in the Schedule to this Agreement, but:

 

 

–

based on a total pension (after taking account of pension benefits deriving from
earlier employments and pension benefits deriving from employment with Amersham
plc (including the pension which could be notionally secured from past
remuneration supplements relating to his pension), on the same basis as applies
under the Executive's existing pension arrangements with Amersham plc), of 60%
of his average basic salary (with the Company and, prior to the Effective Date,
with Amersham plc) for the 3 years prior to termination of employment; and

 

 

–

with no actuarial reduction for receipt before age 60,

 

 

In calculating the pension above, there shall be deducted the notional pension
equivalent at the date of transfer of any amount transferred to, or at the
direction of, the Executive in accordance with clause 8.3 and clause 8.2(A),
calculated by the actuary referred to in clause 8.2 in accordance with the
Executive's existing pension arrangements.

 

8.2

The Company confirms that, with the intention of ensuring that sufficient funds
are available at the end of the Employment Period in order to enable the Company
to meet its obligations under clause 8.1, the Company will fund the Executive's
pension in a manner consistent with the decision of the Remuneration Committee
of Amersham plc on 8 October 2003 ("Committee Decision") and will therefore pay
or procure that payments are made:

 

 

(A)  

immediately following Completion (if and to the extent that the payments
referred to in the Amersham plc Remuneration Committee minutes of 8 October
2003, are not made by Amersham plc on Completion; the parties agree that such
payments amount to £2.933 million before deduction of PAYE income tax and
National Insurance and, the Committee Decision notwithstanding, shall be made to
the bank account to which Executive's salary from Amersham plc is currently
paid, it being understood that such payments (after deductions required by law)
satisfy in full the Company's obligations in relation to the payments referred
to in this clause 8.2(A) and any other obligations of the Company or Amersham
plc to fund Executive's pension in respect of service up to Completion); and

 

 

(B)

on or before 1 January 2005; and

 

 

(C)

on or before 1 January 2006; and

 

 

(D)

on or before the end of the Employment Period,

 

 

in each case with the intention of fully funding the Executive's pension in
respect of service up to the relevant date. Funding based on yields from
index-linked gilts, will be as recommended by an actuary from a leading
international actuarial practice, selected by the Company.

 

 

The Executive and the Company confirm, for the avoidance of doubt, that the
payment referred to at (A) above will be on the basis that the enhanced benefits
set out in Clause 9.1 of the Deed Poll made on 29 April 1999 apply.

 

8.3

If so requested by the Executive, the Company will procure that Amersham plc
will consent to any changes necessary to the Trust Deed constituting the
Existing FURBS to allow funds contained in the Existing FURBS in respect of the
Executive's period of service with Amersham plc up to Completion to be
transferred to the Executive, or as he may direct, on or after Completion,
notwithstanding his continued employment with the Company, it being understood
that the amendments made to the Trust Deed dated 27 March 1992, constituting the
Existing FURBS, made by the deed of amendment entered into on 7 April 2004 by
Amersham plc, Mourant & Co. Trustees Limited and the Executive (the "Deed of
Amendment"), fulfil the Company's obligations under this clause 8.3.

 

8.4

The payments referred to in Clause 8.2 shall, in the case of any payment under
Clause 8.2(A), be made to the Existing FURBS and in the case of the payments
referred to in Clauses 8.2(B) to (D) be made either to the Existing FURBS
(subject to the agreement of the Executive), or to some other trust, escrow
account or other arrangement established or selected by the Company, under which
the amounts paid are held separate from the assets of the Company, on terms that
the amounts comprised in such trust, account or arrangement are available, in
addition to any amounts then contained in the Existing FURBS, in order to enable
the Company to meet its obligations under clause 8.1. The Company shall consult
with the Executive prior to implementing such arrangements, with a view to
ensuring that the arrangements give reasonable security and protection to the
Executive. If the Company so chooses, those trusts, accounts or other
arrangements may be established on the basis that any amounts comprised therein
in excess of those required to enable the Company to meet those obligations
shall be repaid to the Company.

 

8.5 The amendments to the Trust Deed made by the Deed of Amendment amount to a
"transfer" for the purposes of clause 8.1 and therefore the value of the assets
of the Existing FURBS represented by the Executive's Member's Account as at the
opening of business on 8 April 2004 shall be treated as if it had been
transferred to the Executive at that time for the purposes of clause 8.

 

9.

INSURANCE

 

9.1

During the Employment Period the Company will:

 

 

(A)

pay for the benefit of the Executive, his wife and any dependent children under
the age of 21 subscriptions to private medical expenses insurance arrangements;

 

 

(B)

pay for the benefit of the Executive subscriptions to permanent health insurance
arrangements; and

 

 

(C)

pay for the benefit of the Executive subscriptions to life assurance
arrangements (the life assurance cover amounting to not less than four times the
Executive's basic annual salary for death occurring during Employment, and not
less than eight times the Executive's basic annual salary for accidental death
at work) for the time being in force,

 

 

which are in each case the same as, or reasonably equivalent to, the
arrangements currently applicable to the Executive or, if the Company provides
insurance benefits which provide additional or greater benefits to executives of
his status (and similarly situated as to age and service), the Company will
during the Employment provide him with those benefits.

 

9.2

On termination of the Employment, the Company will procure that either:

 

 

(A)

the providers of the insurance referred to in clause 9.1(A) issue a policy on
corresponding terms (for the Executive and his spouse only) but issued in the
name of the Executive, so as to provide continuity of cover; or

 

 

(B)

the Executive is entitled to remain a member of the relevant insurance plan with
continuity of cover (in respect of himself and his spouse),

 

 

in each case on the basis that all premiums for such cover are payable by the
Company.

 

10.

HOLIDAY

 

10.1

The Executive is entitled to 30 working days' paid holiday per calendar year
during his Employment (plus bank holidays in England) to be taken at a time or
times convenient to the Company. The right to paid holiday will accrue pro-rata
during each calendar year of the Employment.

 

10.2

Up to a maximum of 5 days' accrued but untaken holiday may be carried forward to
the next calendar year. Subject to clause 10.3 the Executive has no entitlement
to be paid in lieu of accrued but untaken holiday.

 

10.3

On termination of the Employment, the Executive's entitlement to accrued holiday
pay shall be calculated on a pro-rata basis (which calculation shall be made on
the basis that each day of paid holiday is equivalent to 1/260 of the
Executive's salary). If the Executive has taken more working days' paid holiday
than his accrued entitlement, the Company is authorised to deduct the
appropriate amount from his final salary instalment (which deduction shall be
made on the basis that each day of paid holiday is equivalent to 1/260 of the
Executive's salary.

 

11.

SICKNESS AND OTHER INCAPACITY

 

11.1

Subject to the Executive's compliance with the Company's policy on notification
and certification of periods of absence from work, the Executive will continue
to be paid his full salary during any period of absence from work due to
sickness, injury or other incapacity, up to a maximum of 26 weeks in aggregate
in any period of 52 consecutive weeks (the "Relevant Consecutive Weeks"). The
Executive will be paid half his basic salary during any remaining period of
absence due to sickness, injury or other incapacity, in the Relevant Consecutive
Weeks. Such payments will be inclusive of any statutory sick pay payable in
accordance with applicable legislation in force at the time of absence.

 

11.2

The Executive will not be paid during any period of absence from work (other
than due to holiday, sickness, injury or other incapacity) without the prior
permission of the Board.

 

11.3

The Executive agrees that he will undergo a medical examination by a doctor
appointed by the Company at any time (provided that the costs of all such
examinations are paid by the Company) at such time or times as the Company may
require, provided that not more than one medical examination shall take place in
any period of one year. The Company will be entitled to receive a copy of any
report produced in connection with all such examinations and to discuss the
contents of the report with the doctor who produced it provided that the
Executive shall first have had the opportunity to review the report and comment
upon it to the doctor.

 

12.

OTHER INTERESTS

 

12.1

Subject to clauses 12.2 and 12.3, during the Employment the Executive will not
(without the Board's prior written consent) be directly or indirectly engaged,
concerned or interested in any other business activity, trade or occupation.

 

12.2

For the avoidance of doubt it is confirmed that the Executive may continue to
hold his positions at the Medical Research Council and the Natural History
Museum and one further potential trusteeship that has been disclosed to the
Company. The Board's consent to any other trusteeships or non-executive
directorships which do not materially affect the Executive's ability to perform
his duties under this Agreement and which do not conflict with the Company's
policies as to conflicts of interest will not be unreasonably withheld.

 

12.3

Notwithstanding clause 12.1, the Executive may hold for investment purposes an
interest (as defined in Schedule 13 Companies Act 1985) of up to 5 per cent. in
any class of securities listed or dealt in a Recognised Investment Exchange.

 

13.

SHARE DEALING AND OTHER CODES OF CONDUCT

 

 

The Executive will comply with all codes of conduct adopted from time to time by
the Board (including, without limitation, the Company's Integrity Policy, a copy
of which has been provided to the Executive) and with all applicable rules and
regulations of the UK Listing Authority and any other relevant regulatory
bodies, including the Model Code on dealings in securities.

 

14.

INTELLECTUAL PROPERTY

 

14.1

If the Executive (whether alone or with others) shall at any time during the
period of this Agreement make an invention (whether or not patentable) within
the meaning of the Patents Act 1977 (as amended) (hereinafter called
"Invention") relating to or capable of being used in the business of the Company
or any other Group Company he shall promptly disclose to the Company full
details thereof to enable the Company to assess the Invention and to determine
whether under the applicable law the Invention is the property of the Company or
other Group Company.

 

14.2

If any Invention belongs to the Company the Executive shall consider himself as
a trustee for the Company in relation to each such Invention and shall, at the
request and expense of the Company, do all things necessary to vest all right,
title and interest in any such Invention in the Company or its nominee
absolutely as legal and beneficial owner and to secure and preserve full patent
or other appropriate forms of protection therefor in any part of the world.

 

14.3

If an Invention does not belong to the Company, the Company shall have the right
to acquire for itself or its nominee the Executive's rights therein within three
(3) months after disclosure pursuant to sub-clause 14.1 of this clause on fair
and reasonable terms to be agreed or in default of agreement within one (1)
month to be acquired at a price to be determined by a single expert to be
nominated in default of agreement, at the request of either the Company or the
Executive, by the President for the time being of the Chartered Institute of
Patent Agents or in default by the Courts.

 

14.4

If the Executive (whether alone or with others) shall at any time during the
period of this agreement create or make any discovery, design or other work
(whether registrable or not and whether or not a copyright work), which is not
an Invention or made or created by the Executive and wholly unconnected with
this Agreement (hereinafter called "Works"), the Executive shall forthwith
disclose to the Company full details thereof and shall consider himself as a
trustee for the Company in relation to all such Works. The Executive shall at
the request and expense of the Company execute and do all instruments and things
necessary to vest all right, title and interest in and to any such Works in the
Company or its nominee absolutely as legal and beneficial owner.

 

14.5

In consideration of the Company entering into this Agreement the Executive
hereby assigns to the Company by way of assignment of future copyright the
copyright, design and other proprietary rights if any for the full term thereof
throughout the world in respect of all copyright works created or made by the
Executive during the Employment.

 

14.6

If the Executive (whether alone or with others) shall at any time during the
Employment generate any idea, method of information relating to the business,
finances or affairs of the Company or capable of use by the Company or any other
Group Company which is not an Invention or Works (hereinafter called
"Information") he shall promptly disclose to the Company full details thereof
and the Executive acknowledges such Information belongs to the Company.

 

14.7

Rights and obligations under this clause 14 shall continue in force after the
termination of Employment (whether lawfully, unlawfully or in breach of
contract) in respect of each Invention, Works and Information and shall be
binding upon the representatives of the Executive.

 

14.8

If so requested by the Company and save to the extent that it conflicts with (as
opposed to adding to) the specific provisions of this Agreement, the Executive
will enter into the Company's Employee Innovation and Proprietary Information
Agreement (UK version), a copy of which has been provided to the Executive.

 

15.

DISCIPLINARY AND GRIEVANCE PROCEDURES

 

15.1

There is no formal disciplinary procedure in relation to the Employment. If the
Executive is dissatisfied with any disciplinary decision taken in relation to
him he may appeal in writing to the Chairman of the Board within 7 days of that
decision. The Chairman's decision shall be final.

 

15.2

If the Executive has any grievance in relation to the Employment he may raise it
in writing with the Chairman of the Board who will either propose a solution or
refer the matter to the Board.

 

16.

TERMINATION

 

16.1

If the Company terminates the Employment (other than pursuant to clause 16.6) or
the Executive terminates the Employment in circumstances where he is entitled to
do so as a result of a repudiatory breach of contract by the Company, the
Company shall forthwith make a payment (the "Agreed Payment") equal to 95 per
cent. in the case of (a), (c) and (d) and 100% in the case of (b) of:

 

 

(a)

the basic salary (calculated by reference to the Executive's basic salary at the
date of termination of the Employment) which the Executive would have been
entitled to receive under this Agreement during the remainder of the Employment
Period (the "Relevant Period"); and

 

 

(b)

the Executive's pension loss in respect of the arrangements in clause 8, which
will be determined as the aggregate of:

 

   

(i)

an amount equal to the amount certified by an actuary nominated by the Company
(with the agreement of the Executive) as being equal to the cash equivalent
transfer value (calculated using actuarial methods and assumptions consistent
with those specified in Actuarial Guidance Note GN11 as in force at the relevant
time) of the additional pension benefits which the Executive would have accrued
if the Employment had continued throughout the Relevant Period; and

 

   

(ii)

the premiums which the Company would have paid in respect of the Executive for
life assurance during the Relevant Period; and

 

   

For the purposes of this sub-paragraph pension benefits shall also include life
assurance and spouse and dependant's pension benefits.

 

 

(c)

the cost to the Company of providing all the other benefits (excluding pension
and bonus) that the Executive would have been entitled to receive during the
Relevant Period or, if the Company in its absolute discretion decides, a sum
based on an estimated cost to the Company of providing those benefits for the
Relevant Period (which is agreed to be 10% of the Executive's basic salary for
the Relevant Period (calculated by reference to the Executive's basic salary at
the date of termination of Employment)); and

 

 

(d)

a sum in respect of:

 

   

(i)

any unpaid annual bonus for any completed year prior to termination of
Employment; and

 

   

(ii)

the annual bonus for the period from the commencement of the year in which the
Employment terminates until the expiry of the Employment Period.

 

   

For the purposes of the above, the assumed annual bonus entitlement shall be the
guaranteed minimum bonus of £1,000,000.

 

16.2

The Agreed Payment shall be subject to such deductions as may be required by law
and shall be made in full and final settlement of any claims the Executive may
have against the Company or any Group Company arising from the Employment or the
termination thereof save any claim the Executive may have for personal injury or
in respect of any accrued pension rights or rights in respect of previous awards
or grants made under any share option or long term incentive scheme which shall
be determined in accordance with the rules of the relevant scheme(s).

 

16.3

All entitlements to basic salary and benefits (under clauses 4, 7, 8, 9 and 10)
that are accrued but unpaid as at the date of the termination of the Employment
shall be paid by the Company to the Executive no later than 7 days after the
date of the termination of Employment.

 

 

In consideration for the payment of the Agreed Payment, the Executive agrees to
remain bound by the restrictions contained in clauses 18 and 19 of this
Agreement.

 

16.4

If and to the extent that under the rules of the plans under which the benefits
described in Clauses 5.2 to 5.4 above are provided, the Executive would cease to
be entitled to those benefits on termination of employment in circumstances in
which the Agreed Payment is due under Clause 16.1 prior to the end of the
Employment Period, the Company shall procure that the Board exercises any
necessary discretions to allow the Executive to retain those benefits. The
financial measures and performance goals applicable to the PSUs and to the Long
Term Performance Awards referred to in Clauses 5.2 and 5.4 will continue to
apply. Any PSU payments will be based on the extent to which the performance
goals for the full employment period have been met at the time of termination.

 

16.5

It is recognised that the provisions set out in Clause 16.1 above represent
pre-agreed liquidated damages and reflect a genuine pre-estimate of the loss
that would otherwise be suffered by the Executive and that the Executive is not
required to mitigate his loss in relation to these pre-agreed liquidated
damages.

 

16.6

The Company may also terminate the Employment immediately and with no liability
to make any further payment to the Executive (other than in respect of amounts
accrued due at the date of termination) if the Executive:

 

 

(a)

commits any serious or repeated breach of any of his obligations under this
Agreement or his Employment;

 

 

(b)

is guilty of serious misconduct which, in the Board's reasonable opinion, has
damaged or may damage the business or affairs of the Company or any other Group
Company;

 

 

(c)

is guilty of conduct which, in the Board's reasonable opinion, brings or is
likely to bring himself, the Company or any other Group Company into disrepute;

 

 

(d)

is convicted of a criminal offence (other than a road traffic offence not
subject to a custodial sentence);

 

 

(e)

is disqualified from acting as a director of a company or by order of a
competent court;

 

 

(f)

is declared bankrupt or makes any arrangement with or for the benefit of his
creditors or has an interim order made against him under Part VIII of the
Insolvency Act 1986 or has a county court administration order made against him
under the County Court Act 1984.

 

 

Provided always that, where any such breach is capable of remedy, the Company
shall not terminate pursuant to this Clause unless the Executive has failed to
remedy the breach within 30 days of receiving a written notice from the Company
specifying the breach and requiring him to remedy the same.

 

 

This clause shall not restrict any other right the Company may have (whether at
common law or otherwise) to terminate the Employment summarily. Any delay by the
Company in exercising its rights under this clause shall not constitute a waiver
of those rights.

 

16.7

On termination of the Employment for whatever reason (and whether in breach of
contract or otherwise) the Executive will:

 

 

(a)

immediately deliver to the Company all books, documents, papers, computer
equipment and records, computer data, credit cards, his company car together
with its keys, and any other property relating to the business of or belonging
to the Company or any other Group Company which is in his possession or under
his control. The Executive is not entitled to retain copies or reproductions of
any documents, papers or computer records relating to the business of or
belonging to the Company or any other Group Company;

 

 

(b)

immediately resign from any office he holds with the Company or any other Group
Company (and from any related trusteeships) without any compensation for loss of
office. Should the Executive fail to do so he hereby irrevocably authorises the
Company to appoint some person in his name and on his behalf to sign any
documents and do any thing to give effect to his resignation from office; and

 

 

(c)

immediately pay to the Company or, as the case may be, any other Group Company
all outstanding loans or other amounts due or owed to the Company or any Group
Company. The Executive confirms that, should he fail to do so, the Company is to
be treated as authorised to deduct from any amounts due or owed to the Executive
by the Company (or any other Group Company) a sum equal to such amounts.

 

16.8

Following termination of his Employment the Company will provide the Executive
with access during normal working hours to Board Minutes of the Company and
documents referred to therein, to the extent reasonably required by the
Executive.

 

16.9

The Executive will not at any time after termination of the Employment represent
himself as being in any way concerned with or interested in the business of, or
employed by, the Company or any other Group Company.

 

17.

SUSPENSION AND GARDENING LEAVE

 

17.1

The Company shall be under no obligation to provide work for or assign any
duties to the Executive for a maximum period of 6 months and may require him:

 

 

(a)

not to attend any premises of the Company or any other Group Company; and/or

 

 

(b)

to resign with immediate effect from any offices he holds with the Company or
any other Group Company (and any related trusteeships); and/or

 

 

(c)

to refrain from business contact with any customers, clients or executives of
the Company or any Group Company; and/or

 

 

(d)

to take any holiday which has accrued under clause 10 during any period of
suspension under this clause 17.1.

 

 

The provisions of clause 12.1 shall remain in full force and effect during any
period of suspension under this clause 17.1. The Executive shall continue to be
bound by duties of good faith and fidelity to the Company during any period of
suspension under this clause 17.1.

 

 

Any suspension under this clause 17.1 shall be on full salary and benefits.

 

17.2

The Company may suspend the Executive from the Employment during any period in
which the Company is carrying out a disciplinary investigation into any alleged
acts or defaults of the Executive provided always that the Company shall
undertake any such investigation as expeditiously as reasonably practicable
taking into account the nature of the alleged acts or defaults. Such suspension
shall be on full salary and benefits (save that the Executive shall not be
entitled to earn or be paid any bonus in respect of any period of suspension on
grounds of alleged misconduct or other serious breach of his obligations under
this Agreement if he is subsequently found to be guilty of such misconduct or
other serious breach of his obligation under this Agreement).

 

18.

RESTRAINT ON ACTIVITIES OF EXECUTIVE AND CONFIDENTIALITY

 

 

Save insofar as such information is already in the public domain the Executive
will keep secret and will not at any time (whether during the Employment or
after its termination howsoever arising) use for his own or another's advantage,
or reveal to any person, firm, company or organisation and shall use his best
endeavours to prevent the publication or disclosure of any information which the
Executive knows or ought reasonably to have known to be confidential, including
(without limitation) finances, results of research, scientific studies or
analysis, details of training or accounting methods, new products, sales
promotions, reports, papers and data concerning the business or affairs of the
Company or any other Group Company or any of its or their customers or
suppliers.

 

 

The restrictions in this clause shall not apply:

 

 

(a)

to any disclosure made in the proper performance of the Executive's duties; or

 

 

(b)

to any disclosure or use authorised by the Board or required by law or by the
Employment; or

 

 

(c)

so as to prevent the Executive from using his own personal skill in any business
in which he may be lawfully engaged after the Employment is ended; or

 

 

(d)

to prevent the Executive making a protected disclosure within the meaning of
s43A of the Employment Rights Act 1996.

 

19.

POST-TERMINATION COVENANTS

 

19.1

In this clause 19 the following expressions shall have the following meanings:

 

 

(a)

Prohibited Area

means England, Northern Ireland, Scotland, Wales, Belgium, Denmark, France,
Germany, Greece, Italy, Ireland, Luxembourg, Netherlands, Portugal, Spain,
Switzerland, Sweden, Norway, Canada, the United States of America, Australia,
Japan and Russia;

 

 

(b)

Prohibited Business

means all or any of (a) the manufacture or supply of life science products and
services for the purpose of DNA sequencing; drug development, and chromatography
and electrophoresis systems for DNA synthesis; (b) the manufacture or supply of
radio pharmaceutical products and services for diagnostic imagining; (c) the
manufacture or supply of sealed sources for irradiation of cancer cells by
implant radiotherapy; (d) the manufacture and supply of medical in vivo imaging
contrast media; and (e) any other business carried on by the Company at the
Termination Date and in respect of which the Executive had executive
responsibilities;

 

 

(c)

Prohibited Company

means (a) Roche Applied Science; (b) Perkin Elmer Life Sciences; (c) Applera;
(d) Millipore; (e) Bio-Rad Laboratories; (f) Affymetrix; (g) Waters Inc; (h)
Invitrogen; (i) Promega; (j) Dupont Pharmaceuticals (BMS); (k) Syncor; (l)
Schering AG; (m) Bracco; (n) Mallinckrodt; (o) Daiichi Pharmaceuticals/Seiyaku;
(p) Alliance Pharmaceuticals Corp; (q) ImaRx; (r) Theragenics; (s) Sumitomo
Chemicals; (t) Sumitomo Pharmaceuticals; (u) PetNet Inc; and (v) any corporate
body (wherever incorporated) which is engaged or about to be engaged in the
Prohibited Business and of which at least 50 per cent. of the equity share
capital (as defined in Section 736 of the Companies Act 1985) is owned by any of
the above companies (a) to (s), provided that the list of companies named in (a)
- (s) above shall be as revised from to time by the Company following
consultation with, and notification to, the Executive and shall be available
from the Company Secretary;

 

 

(d)

Restricted Period

means the period of 12 months immediately following the Termination Date; and

 

 

(e)

Termination Date

means the date on which the Employment terminates (whether lawfully, unlawfully
or in breach of contract).

 

19.2

Since the Executive is likely to obtain during the Employment confidential
information and knowledge of and influence over numerous customers of the
Company and Group Companies the Executive hereby agrees with the Company (for
itself and as trustee and agent for each other Group Company) that in addition
to the other terms of this Agreement and without prejudice to the other
restrictions imposed upon him by law, he will be bound by the following
covenants:

 

 

(a)

that he will not during the Restricted Period and within the Prohibited Area be
employed by a Prohibited Company or by any other business which is or is about
to be engaged in the Prohibited Business, in competition with the business of
the Company or any other Group Company being carried on by the Company or other
Group Company at the Termination Date and in which the Executive was directly
concerned or connected at any time during the last 12 months of the Employment
provided that this restriction shall not extend to any employment the
performance of which could not involve the Executive in such competition;

 

 

(b)

that he will not during the Restricted Period and within the Prohibited Area
carry on for his own account or in partnership or for a Prohibited Company or
any other person, firm or organisation (or be concerned as a director in any
Prohibited Company or any other company engaged in) the Prohibited Business
which is or is about to be in competition with the business of the Company or
any other Group Company being carried on by the Company or other Group Company
at the Termination Date and in which the Executive was concerned or connected at
any time during the last 12 months of the Employment provided that this
restriction shall not extend to any activity the performance of which could not
involve the Executive in such competition;

 

 

(c)

that he will not during the Restricted Period and within the Prohibited Area
assist a Prohibited Company with technical advice in relation to the products or
services manufactured or supplied by the Company or any other Group Company at
any time during the last 12 months of the Employment and in respect of which the
Executive had obtained confidential information at any time during the last 12
months of the Employment;

 

 

(d)

that he will not during the Restricted Period and within the Prohibited Area,
either on his own behalf or for any other person, firm or organisation entice or
endeavour to entice away from the Company or any other Group Company any person
who is employed or engaged by the Company or any Group Company as a director or
in a managerial capacity and with whom the Executive had business contact at any
time during the last 12 months of the Employment;

 

 

(e)

that he will not during the Restricted Period (whether on his own account or on
behalf of or in conjunction with any person, firm, company or other undertaking)
solicit or endeavour to solicit or entice away or endeavour to entice away from
the Company or any Group Company the business of any person, firm, company or
other undertaking who or which shall have been at any time during the last 12
months of the Employment a customer of the Company or any Group Company in
relation to the Prohibited Business and with whom the Executive has had dealings
or personal contact as part of the Employment at any time during the last 12
months of the Employment so as to harm the goodwill of the Company or any Group
Company or so as to compete with the Company or any Group Company; and

 

 

(f)

that he will not during the Restricted Period (whether on his own account or on
behalf of or in conjunction with any person, firm, company or other undertaking)
have any business dealings with any person, firm, company or other undertaking
who or which shall have been at any tie during the last 12 months of Employment
a customer of the Company or any Group Company in relation to the Prohibited
Business and with whom the Executive has had dealings or personal contact as
part of the Employment during the last 12 months of the Employment so as to harm
the goodwill of the Company or any Group Company so as to compete with the
Company or any Group Company.

 

19.3

The period during which the restrictions referred to in clauses 19.2(a) to (f)
inclusive shall apply following the Termination Date shall be reduced by the
amount of time during which, if at all, the Company suspends the Executive under
the provisions of clause 17.1.

 

20.

EXECUTIVE'S POSITION AS DIRECTOR

 

20.1

The Executive's duties as a director of the Company or any other Group Company
are subject to the Statutes, Articles of Incorporation, Articles of Association
or other governing documents of the relevant company for the time being.

 

20.2

For the avoidance of doubt, it is agreed that removal of the Executive as an
executive officer of the Company or as Chief Executive Officer of the Company's
Healthcare Division or as a Vice Chairman of the Board of Directors of the
Company during the Employment Period (except in circumstances falling within
clause 16.6) will constitute a repudiatory breach of contract by the Company.

 

21.

WAIVER OF RIGHTS

 

 

If the Employment is terminated by either party and the Executive is offered
re-employment by the Company (or employment with another Group Company) on terms
no less favourable in all material respects, including appointment to the Board,
than the terms of the Employment under this Agreement, the Executive shall have
no claim against the Company in respect of such termination.

 

22.

DATA PROTECTION

 

22.1

The Executive consents to the Company and any Group Company processing data
relating to him at any time (whether before, during or after the Employment) for
the following purposes:

 

 

(a)

performing its obligations under the Agreement;

 

 

(b)

the legitimate interests of the Company and any Group Company including any
sickness policy, working time policy, investigating acts or defaults (or alleged
or suspected acts or defaults) of the Executive, security, management
forecasting or planning and negotiations with the Executive;

 

 

(c)

processing in connection with any merger, sale or acquisition of a company or
business in which the Company or any Group Company is involved or any transfer
of any business in which the Executive performs his duties; and

 

 

(d)

transferring data to countries outside the European Economic Area for the
purposes of regulatory or statutory filings on behalf of the Company or any
Group Company.

 

22.2

The Executive explicitly consents to the Company or any Group Company processing
sensitive personal data (within the meaning of the Data Protection Act 1998) at
any time (whether before, during or after the Employment) for the following
purposes:

 

 

(a)

where the sensitive personal data relates to the Executive's health, any
processing in connection with the operation of the Company's (or any Group
Company's) sickness policy or any relevant pension scheme or monitoring absence;

 

 

(b)

where the sensitive personal data relates to an offence committed, or allegedly
committed, by the Executive or any related proceedings, processing for the
purpose of the Company's or any Group Company's disciplinary purposes;

 

 

(c)

for all sensitive personal data, any processing in connection with any merger,
sale or acquisition of a company or business in which the Company or any Group
Company is involved or any transfer of any business in which the Executive
performs his duties; and

 

 

(d)

for all sensitive personal data, any processing in the legitimate interests of
the Company or any Group Company.

 

23.

EMAIL AND INTERNET USE

 

 

The Executive agrees to be bound by and to comply with the terms of the
Company's email and internet policy as amended from time to time.

 

24.

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

 

A person who is not a party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms, save
that the spouse of the Executive shall be entitled to enforce the Company's
obligations to the Executive under Clauses 8 and 9 (only) but the consent of
such spouse shall not be required to any rescission or variation of any term of
this Agreement.

 

25.

MISCELLANEOUS

 

25.1

Any notice to be given under this Agreement to the Executive may be served by
being handed to him personally or by being sent by recorded delivery first class
post to him at his usual or last known address; and any notice to be given to
the Company may be served by being left at or by being sent by recorded delivery
first class post to its registered office for the time being. Any notice served
by post shall be deemed to have been served on the day (excluding Sundays and
statutory holidays) next following the date of posting and in proving such
service it shall be sufficient proof that the envelope containing the notice was
properly addressed and posted as a prepaid letter by recorded delivery first
class post.

 

25.2

Any reference in this Agreement to an Act of Parliament shall be deemed to
include any statutory modification or re-enactment thereof.

 

25.3

This Agreement is governed by, and shall be construed in accordance with, the
laws of England.

 

25.4

This Agreement will, with effect from the Effective Date, replace all agreements
(save for the existing pension arrangements referred to in Clause 8) between the
Executive and Amersham plc or any other Group Company.

 



 

SIGNED

as a DEED and

)

DELIVERED

by the

)

EXECUTIVE

in the presence of:

)

 

 

SIGNED

for and on behalf of the

)

GENERAL ELECTRIC COMPANY

:            

)



--------------------------------------------------------------------------------

 

SCHEDULE

The Amersham Supplementary Pension Scheme No. 2 Trust Deed - 27 March 1992
(FURBS)
  Deed Poll 'Nycomed Amersham Unfunded Unapproved Pension Arrangement for Mr.
William Martin Castell' made on 29 April 1999
  Letter dated 20 June 1996 from Amersham International plc to Mr. W. M. Castell
  Letter dated 1 April 1999 from Nycomed Amersham plc to Mr. W. M. Castell with
attachments:
 
* W. M. Castell Previous Benefits
   
* Nycomed Amersham plc - New Pension Arrangements for Directors
   
* W. M. Castell - Nycomed Amersham Unapproved Top-up Pension Arrangements
  Questions and Answer Leaflet for Executives (Watson Wyatt)
   
Nycomed Amersham plc - Consolidated Note on the New Arrangements for the
Retirement Benefits of Executive Directors (plus Appendix) ( Watson Wyatt)
  Certified true copy of an extract (sub-titled R/122 Review of Directors
Remuneration) from the minutes of a meeting of the Remuneration Committee of
Nycomed Amersham plc held on 22 February 2001